            Case 7:19-cr-00163-VB Document 24 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       19 CR 163 (VB)
JEFFREY STOVER,                                       :
                                    Defendant.        :
------------------------------------------------------x

        Sentencing in this case is scheduled for May 29, 2020, at 2:30 p.m. However, because of
the current public health emergency, the Court is not conducting in-person proceedings in the
courtroom at this time. Thus, sentencing can only proceed on May 29, 2020, if, after
consultation with counsel, defendant waives his right to be physically present and consents to
appear by videoconference (or by telephone conference if videoconferencing is not reasonably
available). The Court has been advised by defense counsel that defendant does not consent to
appearing remotely at the sentencing hearing, and that defendant consents to an adjournment of
sentencing to a date in July 2020.

        Accordingly, sentencing is re-scheduled to July 31, 2020, at 9:30 a.m.

        At this point, there is no guarantee the Court will be able to conduct in-person
proceedings by July 31, 2020. If prior to that date it becomes clear that an in-person proceeding
is not possible, the Court will advise the parties so that defense counsel can consult with
defendant about whether he is willing to proceed by videoconference or teleconference on July
31, 2020, or whether he wishes to adjourn sentencing to a later date.

        According to the presentence report, there are multiple Sentencing Guidelines issues that
will need to be resolved at sentencing. For that reason, defendant’s sentencing submission shall
be filed by no later than July 8, 2020, and the government’s sentencing submission shall be filed
by no later than July 15, 2020.

Dated: May 12, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                          1
